Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claims 25, 27 the applicant’s specification paragraph 0009, discloses the apparatus may include means for receiving, transmitting and retransmitting.  The figure 1 and 10 shows the apparatus contains an acknowledgement component, the applicant component is defined as parts that make up a system, may be hardware, firmware, and/or software stored on a computer- readable medium, which is not consider a non-transitory structure because of the medium.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 12-14, 20, 21, 24-26, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2018/0309496 A1) in view of Ying et al. (U.S. Pub No. 2018/0368110 A1) in further view of Eder et al. (U.S. Pub No. 2014/0376358 A1).


1. Lee teaches a method of wireless communications, comprising: transmitting an original transmission in a hybrid automatic repeat request (HARQ) process [par 0226, The DCI for the dual TB transmission scheme may include the default information: resource assignment information for each codeword (e.g., resource block allocation), HAR@Q process number, transport block information (modulation and coding scheme (MCS), redundancy version (RV), new data indicator (NDI), etc.)], the original transmission having a first transport block transmitted a first code word and a second transport block transmitted to a second code word [par 0169, 0225, The first transport block may be mapped on to a first codeword provided in the control Tx beam 1203 and the second transport block may be mapped on to a second codeword provided in control Tx beam 1204. The codeword may be associated with: a specific beam or beam ID, a BRS, and/or a time/frequency location. As used herein, a codeword represents user data before it is formatted for transmission. Thus, a wide data Tx beam B1 may be used for transmitting TB1 (i.e., first codeword) of a transmission and a narrow data Tx beam Bix or Bly may be used for transmitting TB2 (i.e., second codeword], each transport block of the first transport block and the second transport block including multiple code blocks grouped into code block groups [par 0170, 0230, There may be a one-to-one mapping between the transport block and the codeword. The mapping rule may be fixed. For instance, the first transport block may be mapped onto the first codeword and the second transport block may be mapped onto the second codeword. The mB may sequentially transmit code block (or sub-block) index 1, 2, ... M of the current MAC PDU on codeword #1 and the full MAC PDU on codeword #2. This may be done until the WTRU correctly decodes the MAC PDU on codeword #2. Due to HARQ processing latencies, and depending on how the DL fallback data transmissions are scheduled, it may happen that the mB transmits code block (or sub- block) k+1 after the WIRU has ACK-ed the MAC PDU after receiving code block (or sub-block) k], that a subset of the code block groups including at least the first code block group was not successfully received [par 0231, the WIRU may transmit UL A/N signals for each codeword. In this case, if the WIRU correctly decodes codeword #1, but not codeword #2, the WIRU may send an ACK for codeword #1 and a NACK for codeword #2 for the next transmission to the WTRU, the mB may transmit the next code block (or sub-block) of the sequence in codeword #1, and re-transmit the entire MAC PDU in codeword #2], and transmitting the subset of the code block groups on at least one of the first code word or the second code word in a retransmission in the HARQ process [par 0223, 0230, 0231, the first codeword may use a robust coding and modulation scheme, and the data carried in the first codeword may be a subset of the data in the second codeword (current MAC PDU being transmitted). The WIRU may use the data that is correctly decoded in the first codeword to decode the second codeword. In one or more embodiments, HARQ retransmissions may be used when using the dual TB scheme. For example, when the dual TB scheme ts used for fallback data, the mB may transmit in the first codeword, consecutive code blocks (or sub-blocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14). The WTRU may only transmit UL A/N signals for the second codeword], wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission [par 0224, In this scenario, in a first transmission, the data transmitted by the first codeword maybe a full code block of the MAC PDU carried in the second codeword, as illustrated in FIG. 13. The next (e.g.,second) transmission of fallback data using this scheme may transmit, in the first codeword, the next code block of the current MAC PDU, and may re-transmit the full MAC PDU in the second codeword].
 	Lee fail to show receiving a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating at a level of a code block group, the subset of the code block groups including fewer code block groups than the original transmission, and if the first code block was transmitted only the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.
 	In an analogous art Ying show receiving a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating at a level of a code block group [par 0069, A second case includes timing after ACK/NACK for previous transmission in the same HARQ process. After a DL data (PDSCH) reception, the UE 102 may send multi-bits ACK/NACK to indicate which CBGs are decoded successfully and which are not], the subset of the code block groups including fewer code block groups than the original transmission [par 0094,  Each value presents a CBG indication. For example, an NDI value index 0 means a new transmission of a new TB. NDI value index 2.sup.M−1 means a retransmission of the whole TB. NDI value index m means the m-th CBG is retransmitted, or m-th CBG and immediately following l (e.g., 1) CBG(s) are retransmitted, or all the CBGs indexed greater than (or not less than) m are retransmitted, or all the CBGs indexed up to (or less than) m are retransmitted], and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission [par 0042, On the other hand, a transport block (TB) may be grouped into multiple code block groups (CBGs). In the case that some CBGs are not decoded successfully, there may be no need to retransmit the whole TB. Instead, only impacted CBGs may be scheduled for retransmission].
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Ying because  systems and methods that improve communication flexibility and/or efficiency may be beneficial.
 	Lee and Ying fail to show wherein a first code block group of the code block groups includes a first code block of the multiple code blocks; and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission.
 	In an analogous art Eder show wherein a first code block group of the code block groups includes a first code block of the multiple code blocks [par 0017, The transport block may include an additional error-detecting code protecting the entire transport block. The transport block may include a multiplicity of code blocks. All code blocks of the transport block may be transmitted in each of the transmissions. Each of the code blocks may include an error-detecting code. The at least one first code block and the at least one second code block may be included in the multiplicity of code blocks], and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission [par 0077, 0078, It is referred to the one or more code blocks to be detected and/or decoded based on the current retransmission as the at least one first code block. At least one other code block included in the transport block is referred to as an at least one second code block. Since the transport block is transmitted and retransmitted in its entirety, there is the at least one first code block and the at least one second code block included in both the at least one previous transmission and the retransmission. The soft bits representing the previous modulation symbols of the at least one second code block are output at the soft output 604 and assist the detection of the other at least one first code block transmitted on the same physical layer or even on a different physical layer. For example, at least one of the at least one first code block can be included in the first code word 406 and one of the at least one second code block can be included in the second code word 408].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Ying, and Eder because this provides processing an Automatic Repeat Request transmission that, at least under certain conditions, achieves a higher detection rate and/or is computationally more efficient.

2. Lee, Ying, and Eder disclose the method of claim 1, wherein the retransmission includes at least one code block group from the first code word and at least one code
block group from the second code word [Lee par 0225, The first codeword may be used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU].

8. Lee, Ying, and Eder describes the method of claim 2, further comprising receiving an indication of code block groups or code blocks to be allocated to the first code word and allocating the code block groups or code blocks according to the indication [Lee, par 0170, 0228, For instance, the first transport block maybe mapped onto the first codeword and the second transport block may be mapped onto the second codeword. Alternatively, the mapping rule maybe dynamically indicated. For instance, the first transport block may be mapped onto one of the codeword according to the indication. The number of codeword(s) could be equal to or smaller than the number of the transport block(s). The DC | may include the following: a field indicating that a single MAC PDU is transmitted using the 2 CW scheme, a field indicating the number M of sub-blocks (or code blocks) the MAC PDU is partitioned in for mapping to codeword #1 (see e.g., FIG. 13 and FIG. 14), and the index (in the range 1 to M) of the sub-block (or code block) transmitted in the current 77].

9. Lee, Ying, and Eder create the method of claim 1, wherein the retransmission includes a new transport block and at least one retransmission code block group from the first code word or from the second code word [Lee par 0225, The first codeword may be used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU}.

12. Lee, Ying, and Eder creates the method of claim 9, wherein the new transport block includes a same number of code block groups as the corresponding first transport block or the second transport block [Lee par 0225, The first codeword maybe used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU].


13. Lee creates an apparatus, comprising: a memory; a transceiver; and a processor in communication with the memory and the transceiver, wherein the processor is configured to: transmit an original transmission in a hybrid automatic repeat request (HARQ) process via the transceiver|[par 0226, The DCI for the dual TB transmission scheme may include the default information: resource assignment information for each codeword (e.g., resource block allocation), HARQ process number, transport block information (modulation and coding scheme (MCS), redundancy version (RV), new data indicator (NDI), etc.)], the original transmission having a first transport block transmitted on a first code word and a second transport block transmitted on a second code word, each transport block of the first transport block and the second transport block including multiple code blocks grouped into code block groups [par 0169, 0225, The first transport block maybe mapped on to a first codeword provided in the control Tx beam 1203 and the second transport block may be mapped on to a second codeword provided in control Tx beam 1204. The codeword may be associated with: a specific beam or beam ID, a BRS, and/or a time/frequency location. As used herein, a codeword represents user data before it is formatted for transmission. Thus, a wide data Tx beam B1 maybe used for transmitting TB1 (i.e., first codeword) of a transmission and a narrow data Tx beam Blix or Bly may be used for transmitting TB2 (1.e., second codeword), wherein a first code block group of the code block groups includes a first code block of the multiple code blocks [par 0230, The mB may sequentially transmit code block (or sub-block) index 1, 2, ... M of the current MAC PDU on codeword #1 and the full MAC PDU on codeword #2. This may be done until the WTRU correctly decodes the MAC PDU on codeword #2. Due to HARQ processing latencies, and depending on how the DL fallback data transmissions are scheduled, it may happen that the mB transmits code block (or sub-block) k+1 after the WIRU has ACK-ed the MAC PDU after receiving code block (or sub-block) kj]; that a subset of the code block groups including at least the first code block group was not successfully received |par 0213, Additionally, the WITRU may transmit the UL Acknowledgment-Negative Acknowledgment (A/N) feedback using an UL beam that has the same orientation as the DL beam used for the data fallback reception. The timing for the transmission of the UL A/N feedback may be determined implicitly based on the TTI index (n+k2) of the fallback data transmission], and transmit the subset of the code block groups on at least one of the first code word or the second code word in a retransmission in the HARQ process via the transceiver[par 0223, 0230, the first codeword may use a robust coding and modulation scheme, and the data carried in the first codeword maybe a subset of the data in the second codeword (current MAC PDU being transmitted). The WITRU may use the data that is correctly decoded in the first codeword to decode the second codeword. In one or more embodiments, HARQ retransmissions maybe used when using the dual TB scheme. For example, when the dual TB scheme is used for fallback data, the mB may transmit in the first codeword, consecutive code blocks (or sub- blocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14). The WTRU may only transmit UL A/N signals for the second codeword], wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission [par 0224, In this scenario, in a first transmission, the data transmitted by the first codeword maybe a full code block of the MAC PDU carried in the second codeword, as illustrated in FIG. 13. The next (e.g.,second) transmission of fallback data using this scheme may transmit, in the first codeword, the next code block of the current MAC PDU, and may re-transmit the full MAC PDU in the second codeword].
 	Lee fail to show receive, via the transceiver, a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating at a code block group level, the subset of the code block groups including fewer code block groups, and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.
 	In an analogous art Ying show receive, via the transceiver, a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating at a code block group level[par 0069, A second case includes timing after ACK/NACK for previous transmission in the same HARQ process. After a DL data (PDSCH) reception, the UE 102 may send multi-bits ACK/NACK to indicate which CBGs are decoded successfully and which are not], the subset of the code block groups including fewer code block groups[par 0094,  Each value presents a CBG indication. For example, an NDI value index 0 means a new transmission of a new TB. NDI value index 2.sup.M−1 means a retransmission of the whole TB. NDI value index m means the m-th CBG is retransmitted, or m-th CBG and immediately following l (e.g., 1) CBG(s) are retransmitted, or all the CBGs indexed greater than (or not less than) m are retransmitted, or all the CBGs indexed up to (or less than) m are retransmitted], and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission [par 0042, On the other hand, a transport block (TB) may be grouped into multiple code block groups (CBGs). In the case that some CBGs are not decoded successfully, there may be no need to retransmit the whole TB. Instead, only impacted CBGs may be scheduled for retransmission].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Ying because  systems and methods that improve communication flexibility and/or efficiency may be beneficial.
 	Lee and Ying fail to show if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission.
 	In an analogous art Eder show if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission [par 0077, 0078, It is referred to the one or more code blocks to be detected and/or decoded based on the current retransmission as the at least one first code block. At least one other code block included in the transport block is referred to as an at least one second code block. Since the transport block is transmitted and retransmitted in its entirety, there is the at least one first code block and the at least one second code block included in both the at least one previous transmission and the retransmission. The soft bits representing the previous modulation symbols of the at least one second code block are output at the soft output 604 and assist the detection of the other at least one first code block transmitted on the same physical layer or even on a different physical layer. For example, at least one of the at least one first code block can be included in the first code word 406 and one of the at least one second code block can be included in the second code word 408].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Ying, and Eder because this provides processing an Automatic Repeat Request transmission that, at least under certain conditions, achieves a higher detection rate and/or is computationally more efficient.


14. Lee, Ying, and Eder provides the apparatus of claim 13, wherein the retransmission includes at least one code block group from the first code word and at least one code block group from the second code word [Lee par 0225, The first codeword maybe used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU].

20. Lee, Ying, and Eder disclose the apparatus of claim 14, wherein the processor is configured to: receive, via the transceiver, an indication of code block groups or code blocks to be allocated to the first code word; and allocate the code block groups or code blocks according to the indication [Lee, par 0170, 0228, For instance, the first transport block may be mapped onto the first codeword and the second transport block may be mapped onto the second codeword. Alternatively, the mapping rule may be dynamically indicated. For instance, the first transport block may be mapped onto one of the codeword according to the indication. The number of codeword(s) could be equal to or smaller than the number of the transport block(s). The DCI may include the following: a field indicating that a single MAC PDU is transmitted using the 2 CW scheme, a field indicating the number M of sub-blocks (or code blocks) the MAC PDU is partitioned in for mapping to codeword #1 (see e.g., FIG. 13 and FIG. 14), and the index (in the range 1 to M) of the sub-block (or code block) transmitted in the current 777].

21. Lee, Ying, and Eder convey the apparatus of claim 13, wherein the retransmission includes a new transport block and at least one retransmission code block group from the first code word or from the second code word. [Lee par 0225, The first codeword may be used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU}.

24. Lee, Ying, and Eder defines the apparatus of claim 21, wherein the new transport block includes a same number of code block groups as the corresponding first transport block or the second transport block [Lee par 0225, The first codeword maybe used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU].

25. Lee demonstrate an apparatus, comprising: means for transmitting an original transmission in a hybrid automatic repeat request (HARQ) process [par 0226, The DCI for the dual TB transmission scheme may include the default information: resource assignment information for each codeword (e.g., resource block allocation), HAR@Q process number, transport block information (modulation and coding scheme (MCS), redundancy version (RV), new data indicator (NDI), etc.)|, the original transmission having a first transport block transmitted on a first code word and a second transport block transmitted on a second code word [par 0169, 0225, The first transport block may be mapped on to a first codeword provided in the control TX beam 1203 and the second transport block may be mapped on to a second codeword provided in control Tx beam 1204. The codeword may be associated with: a specific beam or beam ID, a BRS, and/or a time/frequency location. As used herein, a codeword represents user data before it is formatted for transmission. Thus, a wide data Tx beam B1 may be used for transmitting TB1 (t.e., first codeword) of a transmission and a narrow data Tx beam Blx or Bly maybe used for transmitting TB2 (i.e., second codeword], each transport block of the first transport block and the second transport block including multiple code blocks
grouped into code block groups, wherein a first code block group of the code block groups includes a first code block of the multiple code blocks [par 0230, The mB may sequentially transmit code block (or sub- block) index 1, 2,... M of the current MAC PDU on codeword #1 and the full MAC PDU on codeword #2. This maybe done until the WTRU correctly decodes the MAC PDU on codeword #2. Due to HARQ processing latencies, and depending on how the DL fallback data transmissions are scheduled, it may happen that the mB transmits code block (or sub-block) k+1 after the WIRU has ACkK-ed the MAC PDU after receiving code block (or sub-block) k]; that a subset of the code block groups including at least the first code block group was not successfully received [par 0213, Additionally, the WIRU may transmit the UL Acknowledgment- Negative Acknowledgment (A/N) feedback using an UL beam that has the same orientation as the DL beam used for the data fallback reception. The timing for the transmission of the UL A/N feedback may be determined implicitly based on the TTI index (n+k2) of the fallback data transmission]; and means for transmitting the subset of the code block groups on at least one of the first code word or the second code word in a retransmission in the HARQ process [par 0223, 0230, the first codeword may use a robust coding and modulation scheme, and the data carried in the first codeword may be a subset of the data in the second codeword (current MAC PDU being transmitted). The WI'RU may use the data that is correctly decoded in the first codeword to decode the second codeword. In one or more embodiments, HARQ retransmissions maybe used when using the dual TB scheme. For example, when the dual TB scheme is used for fallback data, the mB may transmit in the first codeword, consecutive code blocks (or sub-blocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14). The WTRU
may only transmit UL A/N signals for the second codeword], wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission [par 0224, In this scenario, in a first transmission, the data transmitted by the first codeword may be a full code block of the MAC PDU carried in the second codeword, as illustrated in FIG.The next (e.g., second) transmission of fallback data using this scheme may transmit, in the first codeword, the next code block of the current MAC PDU, and may re-transmit the full MAC PDU in the second codeword]
 	Lee fail to show means for receiving a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating, at a code block group level, the subset of the code block groups including fewer code block groups than the original transmission, and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.
 	In an analogous art Ying show means for receiving a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating, at a code block group level [par 0069, A second case includes timing after ACK/NACK for previous transmission in the same HARQ process. After a DL data (PDSCH) reception, the UE 102 may send multi-bits ACK/NACK to indicate which CBGs are decoded successfully and which are not], the subset of the code block groups including fewer code block groups than the original transmission[par 0094,  Each value presents a CBG indication. For example, an NDI value index 0 means a new transmission of a new TB. NDI value index 2.sup.M−1 means a retransmission of the whole TB. NDI value index m means the m-th CBG is retransmitted, or m-th CBG and immediately following l (e.g., 1) CBG(s) are retransmitted, or all the CBGs indexed greater than (or not less than) m are retransmitted, or all the CBGs indexed up to (or less than) m are retransmitted], and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission[par 0042, On the other hand, a transport block (TB) may be grouped into multiple code block groups (CBGs). In the case that some CBGs are not decoded successfully, there may be no need to retransmit the whole TB. Instead, only impacted CBGs may be scheduled for retransmission].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Ying because  systems and methods that improve communication flexibility and/or efficiency may be beneficial.
 	Lee and Ying fail to show if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission.
 	In an analogous art Eder show wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on the second code word in the retransmission[par 0017, The transport block may include an additional error-detecting code protecting the entire transport block. The transport block may include a multiplicity of code blocks. All code blocks of the transport block may be transmitted in each of the transmissions. Each of the code blocks may include an error-detecting code. The at least one first code block and the at least one second code block maybe included in the multiplicity of code blocks], and if the first code block was transmitted on the second codeword in the original transmission the first code block is transmitted on the first code word in the retransmission retransmission [par 0077, 0078, it is referred to the one or more code blocks to be detected and/or decoded based on the current retransmission as the at least one first code block. At least one other code block included in the transport block is referred to as an at least one second code block. Since the transport block is transmitted and retransmitted in its entirety, there is the at least one first code block and the at least one second code block included in both the at least one previous transmission and the retransmission. The soft bits representing the previous modulation symbols of the at least one second code block are output at the soft output 604 and assist the detection of the other at least one first code block transmitted on the same physical layer or even on a different physical layer. For example, at least one of the at least one first code block can be included in the first code word 406 and one of the at least one second code block can be included in the second code word 408].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Ying, and Eder because this provides processing an Automatic Repeat Request transmission that, at least under certain conditions, achieves a higher detection rate and/or is computationally more efficient.


26. Lee, Ying, and Eder provide the apparatus of claim 25, wherein the retransmission includes at least one code block group from the first code word and at least one code block group from the second code word [Lee par 0225, The first codeword maybe used for sequential transmission of independently coded sub-blocks and the second codeword may be used for the transmission (and re-transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU].

28. Lee, Ying, and Eder disclose the apparatus of claim 25, wherein the retransmission includes a new transport block and at least one retransmission code block group from the first code word or from the second code word [Lee par 0225, The first codeword may be used for sequential transmission of independently coded sub- blocks and the second codeword may be used for the transmission (and re- transmission) of the entire MAC PDU, as shown in FIG. 14. For example, for the first transmission of the fallback data, codeword #1 may transmit sub-block #1 of the MAC PDU, and codeword #2 may transmit the entire MAC PDU. For the first re-transmission (e.g., second transmission) of the fallback data, codeword #1 may carry sub-block #2, and codeword #2 may carry the full MAC PDU}.


30. Lee displays anon-transitory computer-readable medium storing computer code executable by a processor for wireless communications, the computer-readable medium comprising code to: transmit an original transmission in a hybrid automatic repeat request (HARQ) process [par 0263, 0226, The DC! for the dual TB transmission scheme may include the default information: resource assignment information for each
codeword (e.g., resource block allocation), HARQ process number, transport block information (modulation and coding scheme (MCS), redundancy version (RV), new data indicator (NDI), etc.). In addition, the methods described herein maybe implemented in a computer program, software, or firmware incorporated in a computer- readable medium for execution by a computer or processor], the original transmission having a first transport block transmitted on a first code word and a second transport block transmitted on a second code word, including multiple code blocks grouped into code block groups [par 0169, 0225, The first transport block may be mapped on to a first codeword provided in the control Tx beam 1203 and the second transport block may be mapped on to a second codeword provided in control Tx beam 1204. The codeword may be associated with: a specific beam or beam ID, a BRS, and/or a time/frequency location. As used herein, a codeword represents user data before it is formatted for transmission. Thus, a wide data Tx beam B1 maybe used for transmitting TB1 (i.e., first codeword) of a transmission and a narrow data Tx beam Blix or Bly may be used for transmitting TB2 (1.e., second codeword], wherein a first code block group of the code block groups includes a first code block of the multiple code blocks [par 0230, The mB may sequentially transmit code block (or sub-block) index 1, 2, ... M of the current MAC PDU on codeword #1 and the full MAC PDU on codeword #2. This maybe done until the WTRU correctly decodes the MAC PDU on codeword #2. Due to HARQ processing latencies, and depending on how the DL fallback data transmissions are scheduled, it may happen that the mB transmits code block (or subblock) k+1 after the WITRU has ACk-ed the MAC PDU after receiving code block (or sub-block) k], receive a negative acknowledgment in response to the original transmission, the negative acknowledgment indicating that a subset of the code block groups including at least the first code block group was not successfully received[par 0213, Additionally, the WIRU may transmit the UL Acknowledgment- Negative Acknowledgment (A/N) feedback using an UL beam that has the same orientation as the DL beam used for the data fallback reception. The timing for the transmission of the UL A/N feedback maybe determined implicitly based on the TTI index (n+k2) of the fallback data transmission]; and transmit the subset of the code block groups on at least one of the first code word or the second code word in a retransmission in the HARQ process [par 0223, 0230, the first codeword may use a robust coding and modulation scheme, and the data carried in the first codeword may be a subset of the data in the second codeword (current MAC PDU being transmitted). The WTRU may use the data that is correctly decoded in the first codeword to decode the second codeword. In one or more embodiments, HARQ retransmissions may be used when using the dual TB scheme. For example, when the dual TB scheme is used for fallback data, the mB may transmit in the first codeword, consecutive code blocks (or subblocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14). The WTRU may only transmit UL A/N signals for the second codeword], wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission [par 0224, In this scenario, in a first transmission, the data transmitted by the first codeword maybe a full code block of the MAC PDU carried in the second codeword, as illustrated in FIG.13. The next (€.g., second) transmission of fallback data using this scheme may transmit, in the first codeword, the next code block of the current MAC PDU, and may re-transmit the full MAC PDU in the second codeword], groups including at least the first code block group was not successfully received[par 0213, Additionally, the WIRU may transmit the UL Acknowledgment-Negative Acknowledgment (A/N) feedback using an UL beam that has the same orientation as the DL beam used for the data fallback reception. The timing for the transmission of the UL A/N feedback maybe determined implicitly based on the TTI index (n+k2) of the fallback data transmission]; and transmit the subset of the code block groups on at least one of the first code word or the second code word in a retransmission in the HARQ process [par 0223, 0230, the first codeword may use a robust coding and modulation scheme, and the data carried in the first codeword may be a subset of the data in the second codeword (current MAC PDU being transmitted). The WI'RU may use the data that is correctly decoded in the first codeword to decode the second codeword. In one or more embodiments, HARQ retransmissions may be used when using the dual TB scheme. For example, when the dual TB scheme is used for fallback data, the mB may transmit in the first codeword, consecutive code blocks (or subblocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14). The WTRU may only transmit UL A/N signals for the second codeword], wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission [par 0224, In this scenario, in a first transmission, the data transmitted by the first codeword maybe a full code block of the MAC PDU carried in the second codeword, as illustrated in FIG. 13. The next (e.g., second) transmission of fallback data using this scheme may transmit, in the first codeword, the next code block of the current MAC PDU, and may re-transmit the full MAC PDU in the second codeword].
 	Lee fail to show the original transmission having a first transport block transmitted on a first code word and a second transport block transmitted on a second code word, each transport block of the first transport block and the second transport block, the subset of the code block groups including fewer code block groups than the original transmission, and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.
 	In an analogous art Ying show the original transmission having a first transport block transmitted on a first code word and a second transport block transmitted on a second code word[par 0069, A second case includes timing after ACK/NACK for previous transmission in the same HARQ process. After a DL data (PDSCH) reception, the UE 102 may send multi-bits ACK/NACK to indicate which CBGs are decoded successfully and which are not], each transport block of the first transport block and the second transport block, the subset of the code block groups including fewer code block groups than the original transmission[par 0094,  Each value presents a CBG indication. For example, an NDI value index 0 means a new transmission of a new TB. NDI value index 2.sup.M−1 means a retransmission of the whole TB. NDI value index m means the m-th CBG is retransmitted, or m-th CBG and immediately following l (e.g., 1) CBG(s) are retransmitted, or all the CBGs indexed greater than (or not less than) m are retransmitted, or all the CBGs indexed up to (or less than) m are retransmitted], and if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission[par 0042, On the other hand, a transport block (TB) may be grouped into multiple code block groups (CBGs). In the case that some CBGs are not decoded successfully, there may be no need to retransmit the whole TB. Instead, only impacted CBGs may be scheduled for retransmission].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Ying because  systems and methods that improve communication flexibility and/or efficiency may be beneficial.
 	Lee and Cheng fail to show if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission.
 	In an analogous art Eder show if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on the first code word in the retransmission [par 0077, 0078, It is referred to the one or more code blocks to be detected and/or decoded based on the current retransmission as the at least one first code block. At least one other code block included in the transport block is referred to as an at least one second code block. Since the transport block is transmitted and retransmitted in its entirety, there is the at least one first code block and the at least one second code block included in both the at least one previous transmission and the retransmission. The soft bits representing the previous modulation symbols of the at least one second code block are output at the soft output 604 and assist the detection of the other at least one first code block transmitted on the same physical layer or even on a different physical layer. For example, at least one of the at least one first code block can be included in the first code word 406 and one of the at least one second code block can be included in the second code word 408].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee and Cheng because this provides processing an Automatic Repeat Request transmission that, at least under certain conditions, achieves a higher detection rate and/or is computationally more efficient.

7.  	Claims 3-5, 7, 15-17, 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2018/0309496 A1), Eder et al. (U.S. 2014/0376358 Al) in view of Ying et al. (U.S. Pub No. 2018/0368110 A1) in further view of YANG et al. (U.S. Pub No. 2019/0207734).

3. Lee, Ying, and Eder defines the method of claim 2, Lee, Ying, and Eder fail to show further comprising determining a list of code block groups to be included in the retransmission based on a retransmission grant, calculating a nominal payload size of codewords in the list of code block groups to be included in the retransmission.
 	In an analogous art Yang show determining a list of code block groups to be included in the retransmission based on a retransmission grant [par 0090, 0147, The UE 120 decodes the DL data and then generates ACK/NACK. If failing in decoding the DL data, the UE 120 sends NACK to the BS 110 after 4 subframes (e.g., subframe 4) from the timing of receiving the DL data. If failing in receiving (i.e., decoding) any one of a plurality of CBs included in a single TB, a UE reports HARQ-ACK feedback (e.g., NACK) corresponding to the TB to a BS], and calculating a nominal payload size of code words in the list of code block groups to be included in the retransmission [par 0200, 0234, Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group, for the data. A payload size of the A/N information can be identically
maintained based on M irrespective of the number of code block groups configuring the data. The DCI bit number for CBG indication in performing data scheduling and/or a UCI payload size for the corresponding A/N feedback configuration can be determined based on a maximum value M. max among M values set per TBS. For example, the CBG indication information and/or the A/N payload size can be set to M.max, ceiling (M.max/K), or ceiling (log. sub. 2(M. max)) bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Ying, Eder, and Yang because a BS can retransmit all CBs corresponding to the TB.

4. Lee, Eder, Ying, and Yang illustrate the method of claim 3, Lee, Cheng, and Eder fail to show further comprises allocating the subset of code block groups to the first code word and the second codeword proportionately according to the nominal payload size of each code word in the retransmission.
 	In an analogous art Yang show further comprising allocating the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each codeword in the retransmission [par 0260, In this case, the total CBG number configuring TB can be determined according to a given (fixed) A/N payload size (e.g., M bits). For example, the CBG number can be determined as M equal to the A/N bit number. Hence, the CBG number configuring TB can be equally set for different TBSs, and the CB number configuring one CBG can be set different (e.g., set to a value proportional to TBS) according to TBS. Meanwhile, if the total CB number configuring TB is equal to or smaller than a given A/N payload size, a total A/N feedback can be configured in a manner of assigning A/N bit per CB without grouping of CB. On the other hand, if the total CB number A/ is smaller than the given A/N payload size 'M'(bits), A/N bit is assigned per CB and 1) the rest (M-N) bits not assigned to A/N per CB are processed as NACK, or 2) the A/N payload size itself can be changed into N (bits) equal to the total CB number].
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

5. Lee, Eder, Ying, and Yang demonstrates the method of claim 3, Lee, Ying, and Eder fail to show further comprising allocating code blocks within the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each codeword in the retransmission.
 	In an analogous Yang show further comprising allocating code blocks within the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each codeword in the retransmission [par 0200, Here, some of the code block groups may include ceiling (K/M) code blocks and the rest of code block groups may include flooring (K/M) code blocks. K indicates the number of code blocks in the data. Thereafter, the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [SI606], and the BS can perform data retransmission based on the code block group [SI608]. The A/N information can be transmitted on PUCCH or PUSCH. Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can
indicate each A/N response, which is generated in unit of code block group, for the data. A payload size of the A/N information can be identically maintained based on M irrespective of the number of code block groups configuring the data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

15. Lee Ying, and Eder provide the apparatus of claim 14, Lee, Ying, and Eder fails to show wherein the processor is configured to determine a list of code block groups to be included in the retransmission based on a retransmission grant and calculate a nominal payload size of code words in the list of code block groups to be included in the retransmission. 
 	In an analogous art Yang show wherein the processor is configured to determine a list of code block groups to be included in the retransmission based on a retransmission grant [par 0090, 0147, The UE 120 decodes the DL data and then generates ACK/NACK. If failing in decoding the DL data, the UE 120 sends NACK to the BS 110 after 4 subframes (e.g., subframe 4) from the timing of receiving the DL data. If failing in receiving (i.e., decoding) any one of a plurality of CBs included in a single TB, a UE reports HARQ-ACK feedback (e.g., NACK) corresponding to the TB to a BS], and calculate a nominal payload size of code words in the list of code block groups to be included in the retransmission[par 0200, 0234, Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group, for the data. A payload size of the A/N information can be identically maintained based on M irrespective of the
number of code block groups configuring the data. The DCI bit number for CBG indication in performing data scheduling and/or a UCI payload size for the corresponding A/N feedback configuration can be determined based on a maximum value M. max among M values set per TBS. For example, the CBG indication information and/or the A/N payload size can be set to M.max, ceiling (M.max/kk), or ceiling (log. sub. 2(M. max)) bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

16. Lee, Eder, and Ying describe the apparatus of claim 15, Lee, Ying, and Eder fail to show wherein the processor is configured to allocate the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each code word in the retransmission.
 	In an analogous art Yang show wherein the processor is configured to allocate the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each codeword in the retransmission [par 0260, In this case, the total CBG number configuring TB can be determined according to a given (fixed) A/N payload size (e.g., M bits). For example, the CBG number can be determined as M equal to the A/N bit number. Hence, the CBG number configuring TB can be equally set for different TBSs, and the CB number configuring one CBG can be set different (e.g., set to a value proportional to TBS)
according to TBS. Meanwhile, if the total CB number configuring TB is equal to or smaller than a given A/N payload size, a total A/N feedback can be configured in a manner of assigning A/N bit per CB without grouping of CB. On the other hand, if the total CB number A/ is smaller than the given A/N payload size 'M' (bits), A/N bit is assigned per CB and 1) the rest (M-N) bits not assigned to A/N per CB are processed as NACK, or 2) the A/N payload size itself can be changed into N (bits) equal to the total CB number).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

17. Lee, Eder, Ying, and Yang disclose the apparatus of claim 15, Lee, Cheng, and Eder fail to show wherein the processor is configured to allocate code blocks within the subset of code block groups to the first code word and the second code word proportionately according to the nominal payload size of each code word in the retransmission.
 	In an analogous art Yang show wherein the processor is configured to allocate code blocks within the subset of code block groups to the first code word and the second codeword proportionately according to the nominal payload size of each code word in the retransmission [par 0200, Here, some of the code block groups may include ceiling (K/M) code blocks and the rest of code block groups may include flooring (K/M) code blocks. K indicates the number of code blocks in the data. Thereafter, the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS
[SI606], and the BS can perform data retransmission based on the code block group [S/608]. The A/N information can be transmitted on PUCCH or PUSCH. Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group, for the data. A payload size of the A/N information can be identically maintained based on M irrespective of the number of code block groups configuring the data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

19. Lee, Ying, and Eder teaches the apparatus of claim 14, Lee, Ying, and Eder fail to show wherein the processor is configured to: compute a first ratio of a payload for the first code word to a total payload and a second ratio of a payload for the second code word to the total payload; assign, sequentially, a first subset of the code block groups to the first code word, wherein a first sub-total payload size of the first subset of the code block groups is approximately equal to the first ratio times the total payload; and assign, sequentially, a second subset of the code block groups to the second code word, wherein a second sub-total payload size of the second subset of the code block groups is approximately equal to the second ratio times the total payload size.
 	In an analogous art Yang show wherein the processor is configured to: compute a first ratio of a payload for the first code word to a total payload and a second ratio of a payload for the second code word to the total payload; assign, sequentially, a first subset of the code block groups to the first code word [par 0260, For example, the CBG
number can be determined as M equal to the A/N bit number. Hence, the CBG number configuring TB can be equally set for different TBSs, and the CB number configuring one CBG can be set different (e.9., set to a value proportional to TBS) according to TBS. Meanwhile, if the total CB number configuring TB is equal to or smaller than a given A/N payload size, a total A/N feedback can be configured in a manner of assigning A/N bit per CB without grouping of CB. On the other hand, if the total CB number 7V' is smaller than the given A/N payload size 'M' (bits), A/N bit is assigned per CB and 1) the rest (M-N) bits not assigned to A/N per CB are processed as NACK, or 2) the A/N payload size itself can be changed into N (bits) equal to the total CB number], wherein a first sub-total payload size of the first subset of the code block groups is approximately equal to the first ratio times the total payload [par 0179, 0182, CBGs are mapped by frequency-first (or, time-first)) scheme sequentially from a low CBG index. Here, compared to CBG of a higher index, CBG of a lower index may be mapped to a resource having relatively high decoding reliability|; and assign, sequentially, a second subset of the code block groups to the second code word], wherein a second sub-total payload size of the second subset of the code block groups is approximately equal to the second ratio times the total payload size [par 0179, 0182, CBGs are mapped by frequency-first (or, time-first)) scheme sequentially from a low CBG index. Here, compared to CBG of a higher index, CBG of a lower index may be mapped to a resource having relatively high decoding reliability|; and assigning, sequentially, a second subset of the code block groups to the second code word, wherein a second sub-total payload size of the second subset of the code block groups is approximately equal to the second ratio times the total payload size [par 0179],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.

27. Lee, Ying, and Eder disclose the apparatus of claim 26, Lee and Eder fail to show wherein means for receiving the negative acknowledgment is configured to determine a list of code block groups to be included in the retransmission based on a retransmission grant, and wherein the means for retransmitting is configured to calculate a nominal payload size of code words in the list of code block groups to be included in the retransmission.
 	In an analogous art Yang show wherein means for receiving the negative acknowledgment is configured to determine a list of code block groups to be included in the retransmission based on a retransmission grant [par 0090, 0147, The UE 120 decodes the DL data and then generates ACK/NACK. If failing in decoding the DL data, the UE 120 sends NACK to the BS 110 after 4 subframes (e.g., subframe 4) from the timing of receiving the DL data. If failing in receiving (i.e., decoding) any one of a plurality of CBs included in a single TB, a UE reports HARQ-ACK feedback (e.g., NACK) corresponding to the TB to a BS], and wherein the means for retransmitting is configured to calculate a nominal payload size of codewords in the list of code block groups to be included in the retransmission|[par 0200, 0234, Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group, for the data. A payload
size of the A/N information can be identically maintained based on M irrespective of the number of code block groups configuring the data. The DCI bit number for CBG indication in performing data scheduling and/or a UCI payload size for the corresponding A/N feedback configuration can be determined based on a maximum value M. max among M values set per TBS. For example, the CBG indication information and/or the A/N payload size can be set to M.max, ceiling (M.max/K), or ceiling (log. sub. 2(M. max)) bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Yang because a BS can retransmit all CBs corresponding to the TB.


8.  	Claims 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2018/0309496 A1) in view of Ying et al. (U.S. Pub No. 2018/0368110 A1)  in view of Eder et al. (U.S. 2014/0376358 A1) in further view of Pi et al. (U.S. Pub No. 2008/0225965 Al).

6. Lee, Cheng, and Eder convey the method of claim 2, Lee, Cheng, and Eder fail to show further comprising rate matching to fill coded bits from the code blocks assigned into the first code word and the second code word into available resource elements of the first code word and the second code word.
 	In an analogous art Pi show further comprising rate matching to fill coded bits from the code blocks assigned into the first code word and the second code word into
available resource elements of the first code word and the second code word [par 0024, 0026, 0034, the systematic bits, parity bits from encoder 1 of a turbo encoder, and parity bits from encoder 2 of the turbo encoder. In one embodiment of the present invention, the coded bits after the second rate matching are re-arranged based on code blocks. The re-arranged bits may be used to fill up the time-frequency resources, and the modulation positions in modulation symbols. Secondly, these bits first fill up the space along the dimension of frequency (i.e. sub-carrier) index. Then they fill up the space along the dimension of time (i.e. OFDM symbol) index. The aforementioned embodiments of channel interleaver design maybe easily extended to the case of MIMO transmissions. Suppose multiple layers are allocated to a MIMO codeword].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Eder, Ying, and PI because this provide improved methods and apparatus of transmission of signals with multiple code blocks.

18. Lee, Ying, and Eder reveal the apparatus of claim 14, Lee, Ying, and Eder fail to show wherein the processor is configured to rate match to fill coded bits from the code blocks assigned into the first code word and the second code word into available resource elements of the first code word and the second code word.
 	In an analogous art Pi show wherein the processor is configured to rate match to fill coded bits from the code blocks assigned into the first code word and the second code word into available resource elements of the first code word and the second code word [par 0024, 0026, 0034, the systematic bits, parity bits from encoder 1 of a turbo encoder, and parity bits from encoder 2 of the turbo encoder. In one embodiment of the
present invention, the coded bits after the second rate matching are re-arranged based on code blocks. The re-arranged bits may be used to fill up the time-frequency resources, and the modulation positions in modulation symbols. Secondly, these bits first fill up the space along the dimension of frequency (i.e. sub-carrier) index. Then they fill up the space along the dimension of time (i.e. OFDM symbol) index. The aforementioned embodiments of channel interleaver design maybe easily extended to the case of MIMO transmissions. Suppose multiple layers are allocated to a MIMO codeword.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Eder, Ying, and PI because this provide improved methods and apparatus of transmission of signals with multiple code blocks.

9.  	Claims 10, 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2018/0309496 A1), Eder et al. (U.S. Pub No. 2014/0376358 Al) in view of Ying et al. (U.S. Pub No. 2018/0368110 A1) in further view of Ko et al. (U.S. Pub No. 2013/0010745 All).

10. Lee, Ying, and Eder display the method of claim 9, Lee, Ying, and Eder fail to show further comprising receiving a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate a corresponding transport block is new.
 	In an analogous Ko show further comprising receiving a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate a corresponding transport block is new [par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one " New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.

22. Lee, Ying, and Eder provide the apparatus of claim 21, Lee, Cheng, and Eder fail to show wherein the processor is configured to receive a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate that a corresponding transport block is new.
 	In an analogous art Ko show wherein the processor is configured to receive a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate that a corresponding transport block is new [par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one "New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.

23. Lee, Eder, Cheng, and Ko demonstrate the apparatus of claim 22, Lee, Eder, Cheng, and Ko fail show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally
transmitted and new code blocks of the new transport block are placed in the other code word corresponding to the different value for the NDI.
 	In an analogous art Cheng show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally transmitted [par 0004, the second CB-to-CBG allocation allocates fewer CBs to the second CBGs than the first CB-to-CBG allocation allocates to the first CBGs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Eder, Ko, and Ying because this provides a method performed by a transmit radio node configured for use in a wireless communication system.
 	Lee, Ko, Ying, and Eder fail to show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI.
 	In an analogous art Ko show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI [par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one " New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.

29. Lee, Ying, and Eder disclose the apparatus of claim 25, Lee, Ying, and Eder fail to show further comprising means for receiving a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate a corresponding transport block is new.
 	In an analogous art Ko show further comprising means for receiving a downlink control information (DCI) for the retransmission including two new data indicators (NDI), wherein one of the NDI has a same value as a corresponding NDI for the original transmission and the other of the NDI has a different value than a corresponding NDI for the original transmission to indicate a corresponding transport block is new[par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one " New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ying, and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.

10.  	Claims 11, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2018/0309496 A1) in view of Eder et al. (U.S. 2014/0376358 Al) in view of Ko et al. (U.S. Pub No. 2013/0010745 Al), Ying et al. (U.S. Pub No. 2018/0368110 A1)  in view of EL-Kamy et al. (U.S Pub No. 2016/0241 362).

11. Lee, Eder, Ying, and Ko convey the method of claim 10, Lee, Eder, Ying, and Ko fail to show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally transmitted
 	In an analogous art EL-Khamy show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally transmitted [EL-Khamy par 0098, /f a transport block is re - transmitted (i.e., if an error was detected in the previously-received transport block which is presently stored in the HARQ buffer), the new transport block needs to be combined with the old transport block].
 	Before the effective filing it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ko, Ying, and EL-Khamy because HARQ processes maybe immediately available when needed, resulting in a failure to meet the timing requirements or, at the least, in a loss of HARQ combining efficiency.
 	Lee, EL-Kamy, Ying, and LAN fail to show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI
 	In an analogous art Ko show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI [par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one " New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, EL-Kamy, Eder, Ying , and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.

23. Lee, Eder, Ying, and Ko demonstrate the apparatus of claim 22, Lee, Eder, Chen, and Ko fail show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally
transmitted and new code blocks of the new transport block are placed in the other code word corresponding to the different value for the NDI.
 	In an analogous art EL-Khamy show wherein the at least one retransmission code block group is transmitted in the same code word as when the code block group was originally transmitted [EL-Khamy par 0098, /f a transport block is re - transmitted (i.e., if an error was detected in the previously-received transport block which is presently stored in the HARQ buffer), the new transport block needs to be combined with the old transport block].
 	Before the effective filing it would have been obvious to one of ordinary skill in the art to combine teachings Lee, Eder, Ko, Ying, and EL-Khamy because HARQ processes maybe immediately available when needed, resulting in a failure to meet the timing requirements or, at the least, in a loss of HARQ combining efficiency.
 	Lee, EL-Kamy, Ying, and LAN fail to show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI.
 	In an analogous art EL-Kamy show new code blocks of the new transport block are placed in the other codeword corresponding to a different value for the NDI[par 0282, While the "New data indicator" fields of the codewords are defined in the DCI format of Table 23 or 24, only one ' New data indicator" field may be defined with respect to two codewords in the DCI format of Table 25. That is, two codewords (or two transport blocks) are bundled to indicate whether uplink scheduling information is for new data or retransmitted data. If the value of this field is toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate new data
transmission and, if the value of this field is not toggled from an NDI value of previous transmission, the two codewords (or two transport blocks) indicate retransmission].  
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine teachings Lee, EL-Kamy, Ying, Eder, and Ko because the field indicates whether uplink scheduling information is for new data or retransmitted data.





Response to Arguments

To expedite prosecution, the independent claims have been amended to clarify that the first code block is retransmitted on only one of the first code word or the second code word. Applicant respectfully submits that the applied references, alone or in combination, fail to disclose or suggest at least “each transport block of the first transport block and the second transport block including multiple code blocks grouped into code block groups, wherein a first code block group of the code block groups includes a first code block of the multiple code blocks” and “wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission, and if the first code block was transmitted on the second code word in the original transmission the first code block 1s transmitted on only the first code word in the retransmission,” as recited in amended independent claim 1.


The examiner respectfully disagrees paragraph 0170 of Lee shows transport blocks are mapped to codewords, and the codewords are equal to or smaller to the number of transport blocks.
 	Lee shows wherein if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission, on paragraph 0223 shows the first codeword may be a subset of the data in the second codeword (current MAC PDU being transmitted).
 	Analogous art Ying disclose and if the first code block was transmitted on the second code word in the original transmission the first code block 1s transmitted on only the first code word in the retransmission.


Therefore, the Applicant submits that the Office Action’s assertion that Lee teaches multiple code blocks on the first transport block on the first codeword is clearly erroneous.

The examiner respectfully disagrees in Lee paragraph 0230, fig 13 and 14 shows the first the mB may transmit in the first codeword, consecutive code blocks (or sub-blocks) of the original MAC PDU (as shown in FIG. 13 and FIG. 14).


Although paragraph [0078] of Eder describes a mapping of the fist code block to the first code word and the second code block to the second code word, Eder does not disclose or suggest that the mapping changes for the retransmission. At best, if Eder is interpreted as transmitting both code blocks on each of the code words, Eder would not transmit a the first code block on only one of the code words in the retransmission. Therefore, Eder does not disclose or suggest either “if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission” or “if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.” Thus, Eder fails to remedy the admitted deficiencies of Lee.

The applicant argument is moot in view newly rejected claims.


Therefore, Eder does not disclose or suggest either “if the first code block was transmitted on the first code word in the original transmission then the first code block is transmitted on only the second code word in the retransmission” or “if the first code block was transmitted on the second code word in the original transmission the first code block is transmitted on only the first code word in the retransmission.” Thus, Eder fails to remedy the admitted deficiencies of Lee.

The examiner respectfully disagrees, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Please review MPEP 2144 (I.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468